MEMORANDUM ***
Sayeed Shawkat, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition for review.
Substantial evidence supports the IJ’s finding that petitioner failed to establish past persecution based on the attack on his house. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995).
Despite petitioner’s credible testimony, substantial evidence also supports the IJ’s finding that petitioner could not establish an objective fear of persecution because of the changed country conditions in Bangladesh. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir.2003).
Because petitioner failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), petitioner’s vol*303untary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.